Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors West Pharmaceutical Services, Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 filed by West Pharmaceutical Services, Inc. on June 1, 2007 (File No. 333-143437) and December30,2008 (File No. 333-156492) of our report dated June 26, 2012, with respect to the statements of net assets available for benefits of the West Pharmaceutical Services, Inc. 401(k) Plan as of December 31, 2011 and 2010, the related statements of changes in net assets available for benefits for the years ended December31,2011 and 2010, and the related supplemental schedule of assets (held at end of year) as of December 31, 2011, which report appears in the December 31, 2011 annual report on Form 11-K of the West Pharmaceutical Services, Inc. 401(k) Plan. /s/Fischer Cunnane & Associates Ltd Fischer Cunnane & Associates Ltd Certified Public Accountants West Chester, Pennsylvania June 26, 2012
